DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 10/14/2021.
Claim 5 has been amended and are hereby entered.
Claims 1-4 have been canceled.
Claim 5 is currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
International Priority
Applicant’s ADS properly claims priority to JP 2017-234440, filed 12/06/2017.  JP 2017-234440 does not fully support the claims as presently drafted (see 112(a) rejections below).  As such, Claim 5 as presently drafted is granted an effective filing date of 12/05/2018.  

Information Disclosure Statement
	All references disclosed in the IDS dated 8/25/2021 have been considered.  
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
	The previous 112(b) rejections are each obviated by either the present amendments or the cancellation of Claims 1-4; therefore, these rejections are withdrawn.  
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant argues that “[t]he invention of amended independent claim 5 is not merely ‘directed to the abstract idea.’ The amended independent claim 5 also includes at least additional elements of ‘the server configured to set a rental fee of the electric vehicle, wherein based on reservation information and cancellation history information, the server is configured to set the rental fee of the electric vehicle to be changeable according to the cancellation history information, the reservation information indicating that utilization of the electric vehicle per scheduled utilization period is reserved for a plurality of utilization periods by one or more of a plurality of users, the cancellation history information indicating a history of reservation cancellations by each of the users, when a reservation cancellation is requested by the user, the server is configured to set an estimate of the rental fee applied when the requested reservation cancellation is reflected in the cancellation history information, the server is configured to notify the set estimate to the user, and the server is configured to perform a process for the reservation cancellation when the reservation cancellation is confirmed by the user after the BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016).”  Examiner disagrees.  
Firstly, Applicant’s argument is a conclusory statement lacking any supporting reasoning or evidence, and thus constitutes an improper argument.  Secondly, contrary to Applicant’s assertion, nearly the entire quoted block of limitations recite abstract ideas rather than additional elements.  Abstract ideas may not be used to integrate themselves into a practical application, something which must be accomplished by any recited additional elements or a combination thereof.  Of the quoted block of limitations, the only additional element is the server, which has previously and is presently subcategorized as merely using a computer as a tool to perform an abstract idea.  Examiner notes that each function described in the above quoted block of limitations has been previously presented and previously categorized as described above.  See previous 101 rejections and updated 101 rejection below for more information.  
Claim Rejections – 35 USC § 103
	Applicant’s arguments related to 103 are solely based on newly presented limitations, and thus need not be addressed here.  See updated 103 rejections below for more information.  
Claim Interpretation
Claim 5 contains the following:  “a reservation receiving device configured to receive a reservation for renting of the electric vehicle with a utilization start time being set as a time 
Claim Objections
Claim 5 is objected to because of the following informality:  Claim 5 as presently amended contains the following:  “…when the number becomes larger than [[a]] at least one threshold value if the requested reservation cancellation is performed…”  This language, newly drafted into Claim 5, should read “…when the number becomes larger than at least one threshold value if the requested reservation cancellation is performed…”  Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 5 contains multiple limitations based on comparisons between a number of previous reservation cancellations and “at least one threshold.”  Claim 5 also contains the following language:  “wherein the at least one threshold value being three threshold values, with the first threshold being a number of hours, a second threshold being a number of hours great than the first threshold but less than twenty four hours, and a third threshold being a number of days greater than one day, and wherein the setting device is configured to set the estimate to be most expensive when the first threshold is exceeded but the second threshold is not,” for which Applicant cites to Fig. 4 as support in the most recent Remarks.  While the original disclosure does have support for the comparison of a number of previous reservation cancellations against a threshold, as well as multiple time-based thresholds, the original disclosure does not support these different thresholds as being the same thing, used interchangeably, or combined in the manner presently claimed.  In at least ¶ 0010, 0012, 0072, and 0113 of the present application as published (PGPub 20190172106), the comparison of a number of cancellations is disclosed as being compared to a threshold value, with various actions (modifications to a rental fee and/or possible reservation period) potentially occurring based on the results of those comparisons.  In at least ¶ 0078-0088 and Fig. 4, a the timing of a 
	Claim 5 contains the following language:  “wherein the setting device is configured to set the estimate to be most expensive when the first threshold is exceeded but the second threshold is not,” for which Applicant cites to Fig. 4 as support in the most recent Remarks.  This language is not supported by either Fig. 4 or the original disclosure.  In at least ¶ 0078-0088 and Fig. 4, the estimate is set to be most expensive when the first time-based threshold is not exceeded (ie: wherein the cancellation being considered is determined to have a “large degree of influence”).  As such, the claims as presently drafted are not supported by the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the following limitation, which constitutes an incomplete thought and thus does not clearly define its scope:  “wherein the cancellation history information includes information about a number of reservation cancellations having influence over additional reservations, each of the reservation cancellations having the influence over the additional reservations being one of a number of previous reservation cancellations to a scheduled time of start of utilization of the electric vehicle in an additional reservation is shorter than a predetermined period.”  In light of a previous version of this limitation from presently-cancelled Claim 2 as well as the present amendments, this language will be interpreted as “wherein the cancellation history information includes information about a number of reservation cancellations having influence over additional reservations, each of the reservation cancellations having the influence over the additional reservations being one of a number of previous reservation cancellations such that a period from a time from a previous reservation cancellation to a scheduled time of start of utilization of the electric vehicle in an additional reservation is shorter than a predetermined period.”  
Claim 5 contains the term “the user,” which lacks antecedent basis as no singular user is previously disclosed in the claim.  For the purposes of this examination, the first instance of the term “the user” will be interpreted as “a user.”
Claim 5 contains the term “the previous reservation cancellation,” which lacks antecedent basis as no singular previous reservation cancellation is previously disclosed in the claim.  For the purposes of this examination, the first instance of “the previous reservation cancellation” will be interpreted as “a previous reservation cancellation.”
Claim 5 contains two instances of the term “the setting device,” which lacks antecedent basis as no setting device is previously disclosed in the claim.  For purposes of this examination, both instances of “the setting device” will be interpreted as “the server.”
	Claim 5 contains the term “the threshold value,” which lacks antecedent basis as not singular threshold value is previously disclosed in the claim.  For the purposes of this examination, “the threshold value” will be interpreted as “the at least one threshold value.”
	Claim 5 contains the term “the first threshold value,” which lacks antecedent basis as no first threshold value is previously disclosed in the claim.  For the purposes of this examination, “the first threshold value” will be interpreted as “a first threshold value.”
	Claim 5 contains the following language:  “wherein the at least one threshold value being three threshold values, with the first threshold being a number of hours, a second threshold being a number of hours great than the first threshold but less than twenty four hours, and a third threshold being a number of days greater than one day, and wherein the setting device is configured to set the estimate to be most expensive when the first threshold is exceeded but the second threshold is not.”  This language is indefinite for multiple reasons.  Firstly, the lack of consistency between “threshold” and “threshold value” makes it unclear if these three different thresholds are intended to relate back to “the at least one threshold value.”  Secondly, the language of “wherein the at least one threshold value being three threshold values” contradicts the previous language of “at least one threshold value,” as the language “at least one threshold value” includes the possibility of one threshold value and two threshold values within its scope, yet this language indicates that there must be three thresholds (assuming the term “threshold” is intended to be equivalent to “threshold value”).  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 5, the limitations of the server is configured to set a rental fee of the electric vehicle; wherein based on reservation information and cancellation history information, 
Additionally, the limitations of the server is configured to set a rental fee of the electric vehicle; wherein based on reservation information and cancellation history information, the server is configured to set the rental fee of the electric vehicle to be changeable according to the cancellation history information, the reservation information indicating that utilization of the electric vehicle per scheduled utilization period is reserved for a plurality of utilization periods by one or more of a plurality of users, the cancellation history information indicating a history of reservation cancellations by each of the users; when a reservation cancellation is requested by the user, the server is configured to set an estimate of the rental fee applied when the requested reservation cancellation is reflected in the cancellation history information; the server is configured to notify the set estimate to the user; when the previous reservation cancellation is a reservation cancellation having an influence over an additional reservation and when the number becomes larger than at least one threshold value if the requested reservation cancellation is performed, the setting device is configured to set the estimate to be more expensive than the estimate set when the number is smaller than the at least one threshold value; the system further comprising a reservation receiving device configured to receive a 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an electric vehicle in which a power storage device is mounted, the electric vehicle including a communication device, a controller including a processor for executing programs stored in memory, a battery monitoring unit for detecting a state of charge of the power storage device, and positional information acquisition device for obtaining a position of the vehicle via a global positioning system; a server including a processor, memory, a communication device, and a timer for counting date and time, the processor, the memory, the communication device, and timer are communicatively connected by a communication bus and with the communication device of the electric vehicle; wherein 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jameel et al (PGPub 20130325521) (hereafter, “Jameel”) in view of Sakata et al (PGPub 20180216947, claiming priority to JP 2017013535 and JP 2017194894) (herafter, “Sakata”), Kvamme et al (PGPub .
Regarding Claim 5, Jameel discloses the following:
the server configured to set a rental fee of the vehicle (¶ 0013, 0038, 0045-0046; based on reservation request details including total reservation time, an estimated cost is presented);
the reservation information indicating that utilization of the vehicle per scheduled utilization period is reserved for a plurality of utilization periods by one or more of a plurality of users (¶ 0045, 0107, 0117; vehicles may be reserved for different time periods; vehicles may be updated with information for a plurality of reservations, including multiple utilization periods and drivers); and 
the server configured to notify the set estimate to the user (¶ 0109; "A warning or fee could be issued to a driver by a vehicle rental system implemented on server 110").  
Jameel does not explicitly disclose but Sakata does disclose wherein the rental vehicle is an electric vehicle in which a power storage device is mounted (¶ 0037, 0144, 0158; the vehicle may be an electrically powered vehicle comprising a battery to be charged).  Jameel, Sakata, Kvamme, Thye, Itakura, and Kihara do not explicitly disclose but Agassi does disclose the electric vehicle including a communication device, a controller including a processor for executing programs stored in memory, a battery monitoring unit for detecting a state of charge of the power storage device, and positional information acquisition device for obtaining a 
Jameel additionally discloses a server including a processor, memory, and communication device (¶ 0160-0162; the system includes at least one instance of an integrated circuit (processor) coupled to an external memory and various peripherals, said peripherals potentially including devices for various types of wireless communication).  Neither Jameel nor Sakata nor Kvamme nor Thye explicitly disclose but Itakura does disclose the setting server further including a timer for counting date and time; the processor, the memory, the communication device, and timer are communicatively connected by a communication bus (¶ 0053, 0072; the timer includes a timer circuit and outputs information on the time and date timed by the timer unit; reservation management device components are connected to each other via a bus).  Jameel, Sakata, Kvamme, Thye, Itakura, and Kihara do not explicitly disclose but Agassi does disclose said server communicatively connected with the communication device of the electric vehicle (¶ 0083, 0085, 0105; Fig. 1; vehicle includes a communication module, including hardware and software, that is used to communicate with a service provider of a vehicle-area network).  
Jameel additionally discloses the server configured to set, based on reservation information, a rental fee of the vehicle (¶ 0013, 0038, 0045-0046; based on reservation request details including total reservation time, an estimated cost is presented).  Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose wherein the fee may be based on or changeable according to cancellation history information (¶ 0041, 0078; various types of fee 
Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose the limitation of the cancellation history information indicating a history of reservation cancellations by each of the users (¶ 0041, 0078; the record for each guest may also include one or more data fields for storing historical information; for example, information regarding prior reservations and transactions, including number of cancellations, may be stored).  
Jameel additionally discloses wherein when a reservation cancellation is requested by the user, the setting device is configured to set an estimate of the rental fee applied when the requested reservation cancellation would be granted (¶ 0109; driver cancels the reservation, resulting in a fee).  Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose wherein the requested reservation cancellation is reflected in the cancellation history information (¶ 0078; when a reservation is cancelled, it is removed from the reservations database; the system may store information in the guest database regarding the number of canceled reservations for the user).
Neither Jameel nor Sakata nor Kvamme explicitly disclose but Thye does disclose the server is configured to perform a process for the reservation cancellation when the reservation cancellation is confirmed by the user after the notification (¶ 0107-0111; after receiving an indication of the user’s confirmation of resource reservation cancellation, the resource server updates the state of the resource for the reservation period to reflect the reservation having been cancelled).

Neither Jameel nor Sakata explicitly discloses but Kvamme does disclose when the number of previous reservation cancellations becomes larger than at least one threshold value if the requested reservation cancellation is performed, the setting device is configured to set the estimate to be more expensive than the estimate set when the number is smaller than the threshold value (¶ 0041, 0078; the reservation fee may be retained if the user has passed a threshold number of cancellations).  Jameel additionally discloses wherein the cancellations have influence over additional reservations (¶ 0109; considers whether a reservation cancellation will affect a next user, e.g., if a next driver is depending on the vehicle being in a different area at which the reservation being cancelled was to drop the vehicle off).
Jameel additionally discloses the system further comprising a reservation receiving device configured to receive a reservation for renting of the vehicle with a utilization start time 
	Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose wherein when the number of previous reservation cancellations becomes larger than the threshold value if the requested reservation cancellation is performed, the reservation receiving device is configured to set a penalty (¶ 0041, 0078).  Jameel additionally discloses wherein the cancellations have influence over an additional reservation; said penalty making a level of service smaller than when the number is smaller than the at least one threshold value (¶ 0109).  Neither Jameel nor Sakata nor Kvamme nor Thye nor Itakura explicitly disclose but Kihara does disclose wherein the level of service is a possible reservation period (¶ 0060, 0105; restricting the interval minimum value Q results in a smaller possible reservation period).
	Jameel, Sakata, Kvamme, Thye, Itakura, Kihara, and Agassi do not explicitly disclose but Thompson does disclose setting the estimate to be most expensive when an event occurs within a time window (Abstract; Claim 3; using a first of the pricing formulas to identify a first recommended price for the specified vehicle; and after a specified amount of time has elapsed, using a second of the pricing formulas to identify a lower second recommended price for the specified vehicle).  Jameel additionally discloses said event being a cancellation (¶ 0109).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the electric vehicles of Sakata with the system for managing the reservation of vehicles of Jameel because Sakata teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0070, 0158-0159, the KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Kvamme is disclosed for use in a system for managing the reservation of a service such as that of Jameel and Sakata.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the cancellation confirmation functionality of Thye with the system for managing the reservation of vehicles of Jameel, Sakata, and Kvamme because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Thye are applicable to the base device (Jameel, Sakata, and Kvamme), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the timer and apparatus architecture of Itakrua with the system for managing the reservation of vehicles of Jameel, Sakata, Kvamme, and Thye because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Kihara is disclosed for use in a system for managing the reservation of a service such as that of Jameel, Sakata, and Kvamme.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the electric vehicle makeup of Agassi with the system for managing the reservation of vehicles of Jameel, Sakata, Kvamme, Thye, Itakura, and Kihara because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Agassi are applicable to the base device (Jameel, Sakata, Kvamme, Thye, Itakura, and Kihara), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle pricing of Thompson with the system for managing the reservation of vehicles of Jameel, Sakata, Kvamme, Thye, Itakura, Kihara, and Agassi because KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Thompson are applicable to the base device (Jameel, Sakata, Kvamme, Thye, Itakura, Kihara, and Agassi), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190138950 – “Dynamic Travel Installment System in an Online Marketplace,” Bayer et al, which discloses a reservation system which determines fees based on the cancellation of a reservation
PGPub 20130275165 – “Apparatus and Method for Processing Information of a Search Result,” Udagawa, which discloses recording a cancellation history of a user, calculating a score therefrom, and taking actions based on said score
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628